DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment received March 11, 2022 (“Amendment”) has been entered. Support for the Amendment is provided in the Applicant’s original disclosure. 

Response to Arguments
The Applicant’s arguments and remarks received March 11, 2022 have been fully considered in view of the Amendment. The arguments are persuasive in view of the Amendment and the rejections set forth in the December 17, 2021 Non-Final Rejection are accordingly withdrawn.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art US20170012292A1 (Minegishi) does not disclose or suggest the claimed:
A method for manufacturing a membrane electrode assembly, the method comprising: manufacturing an electrode film by forming an electrode catalyst layer on a first surface of a base material; manufacturing an edge seal film by forming a first adhesive layer on a first surface of a protective film that comprises an opening corresponding to an electrode active area of the electrode catalyst layer and forming a second adhesive layer on a second surface of the protective film, wherein the second surface of the protective film is opposite the first surface thereof, and the second adhesive layer has an adhesive strength weaker than an adhesive strength of the first adhesive layer at room temperature; manufacturing a laminate by attaching the first adhesive layer of the edge seal film to the electrode film, wherein the first surface of the base material faces the edge seal film; providing the laminate on an electrolyte membrane, wherein the second adhesive layer extends between the protective film and the electrolyte membrane; heat-bonding the laminate to the electrolyte membrane at a temperature in a range of from 50°C to 200°C; and then removing the base material and the first adhesive layer.

In light of the discussion above, it is evident as to why the claimed invention is allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729